lsd

FILED

AUG 2 6 2009

Clerk, U.S. District and
Bankruptcy Courts

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

DAVID KISSI,
Plaintiff, Civil Action No.  1 
v.
CHRISTOPHER MEAD et al.,
Defendants.
MEMORANDUM OPINION

GRANT!NG THE PLA1NTIFF’S APPLICAT!ON T0
PRQCEED I1v FORMA PA UPER1s; DISMlSSlNG THE CQMPLA!NT

This matter is before the Court on its initial review of plaintiff’s pro se complaint and
application to proceed in forma pauperis. The application will be granted and the complaint will
be dismissed pursuant to 28 U.S.C. § l9l5A (requiring dismissal of a prisoner’s complaint upon
a determination that the complaint, among other grounds, is frivolous or fails to state a claim
upon which relief can be granted).

Plaintiff, an inmate at the Federal Correctional Institution Elkton in Lisbon, Ohio, sues
thirty-one defendants - mostly attorneys or law firms but also Google, Inc. - under the Racketeer
influenced and Corrupt Organizations ("RICO") Act, l8 U.S.C. §§ 1961 et seq. He alleges that
the defendants “were or are part of a broad conspiracy that chose to take the Plaintiff s assets
without compensation" and that they "sought to deprive, at one time or other, whether knowingly
or unknowingly, the Plaintiff of his civil rights and his right to life, liberty and happiness because
of his African origin[.]" Compl. at 4. Plaintiff seeks $l billion in monetary damages.

The plaintiff has not stated any facts to support his claim. See 18 U.S.C. § l96l(l)

(defming racketeering activity). Moreover, the complaint is so lacking "an arguable basis in law

and fact" as to be frivolous. Brandon v. District of Columbia Bd. of Parole, 734 F.Zd 56, 59
(D.C. Cir. 1984). An Order consistent with this Memorandum Opinion is separately and

contemporaneously issued this;zo'\}l*'day of August 2009.

(;@,.Y.\.»,is

RIEARDo M. URBINA
United States District Judge